Per Curiam,
Mason, Chief Justice.
We find no regular assignment of errors in this case, but from the brief argument of the plaintiff in error, it appears that the only error complained of, is, that the court should have decided the issue upon the demurrer before they compelled the defendant below to go to trial upon the pleas. Had such been the' fact, it would have been error. But we cannot find that the record shows any such thing to have been done. We cannot find that the defendant ever called up his second demurrer. Nor was there any trial upon the pleas; but a judgment was entered by agreement. Even had there been a trial upon the pleas without noticing the demurrer, the defendant could not now complain, unless he objected at the time. Assenting to a trial upon the pleas would have been a waiver of the demurrer.
Judgment affirmed.